Exhibit 10.2

 

Arena Pharmaceuticals, Inc. 2006 Long-Term Incentive Plan

 

Stock Option Grant Agreement - Director

 

THIS GRANT AGREEMENT (this “Agreement”), effective as of
                         (the “Grant Date”), is entered into by and between
Arena Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and
                         (the “Grantee”).

 

1. Grant of Options. The Company hereby grants to the Grantee a non-qualified
stock option (the “Option”) to purchase                shares of common stock of
the Company, par value $0.0001 per share (the “Shares”), at the exercise price
of $         per Share (the “Exercise Price”). The Option is not intended to
qualify as an incentive stock option under Section 422 of the Code.

 

2. Subject to the Plan. This Agreement is subject to the provisions of the Arena
Pharmaceuticals, Inc. 2006 Long-Term Incentive Plan (the “Plan”), and, unless
the context requires otherwise, terms used herein shall have the same meaning as
in the Plan. In the event of a conflict between the provisions of the Plan and
this Agreement, the Plan shall control.

 

3. Term of Options. Unless the Option terminates earlier pursuant to the
provisions of this Agreement, the Option shall expire on the tenth anniversary
of the Grant Date.

 

4. Vesting. Except as otherwise provided in Sections 6(b) or (c) of this
Agreement provided the Grantee is then a Director or, if applicable, an
Employee, the Option shall become vested and exercisable on the following dates:

 

Vest Date

 

Vested Options

 

 

 

 

 

 

 

 

 

 

5. Exercise of Option

 

(a)  Manner of Exercise. To the extent vested, the Option may be exercised, in
whole or in part, by delivering written notice to the Company in accordance with
paragraph (f) of Section 8 in such form as the Company may require from time to
time. Such notice shall specify the number of Shares subject to the Option as to
which the Option is being exercised, and shall be accompanied by full payment of
the Exercise Price of such Shares in a manner permitted under the terms of
Section 5.5 of the Plan, except that payment with previously acquired Shares may
only be made with the consent of the Committee. The Option may be exercised only
in multiples of whole Shares and no partial Shares shall be issued.

 

--------------------------------------------------------------------------------


 

(b)  Issuance of Shares. Upon exercise of the Option and payment of the Exercise
Price for the Shares as to which the Option is exercised, the Company shall
issue to the Grantee the applicable number of Shares in the form of fully paid
and nonassessable Shares.

 

(c)  Capitalization Adjustments. The number of Shares subject to the Option and
the exercise price per Share shall be equitably and appropriately adjusted as
provided in Section 12.2 of the Plan.

 

6. Termination of Option

 

(a) Termination of Service Other Than Due to Death or Disability. Unless the
Option has earlier terminated, the Option shall terminate in its entirety,
regardless of whether the Option is vested, three (3) years after the date the
Grantee ceases to be a Director or, if applicable, an Employee, for any reason
other than the Grantee’s death or Disability. Except as provided below in
Section 6(b) or (c), any portion of the Option that is not vested at the time
the Grantee ceases to be a Director or, if applicable, an Employee, shall
immediately terminate.

 

(b)  Death. Upon the Grantee’s death, unless the Option has earlier terminated,
to the extent the Option is not fully vested the Option shall become fully
vested and exercisable. The Grantee’s executor or personal representative, the
person to whom the Option shall have been transferred by will or the laws of
descent and distribution, or such other permitted transferee, as the case may
be, may exercise the Option in accordance with paragraph (a) of Section 5,
provided such exercise occurs within three (3) years after the date of the
Grantee’s death or the end of the term of the Option pursuant to Section 3,
whichever is earlier.

 

(c)  Disability. In the event that the Grantee ceases to be a Director by reason
of Disability, unless the Option has earlier terminated (i) the Option shall
become fully vested and exercisable and (ii) the Option may be exercised, in
accordance with paragraph (a) of Section 5, provided such exercise occurs within
three (3) years after the date of Disability or the end of the term of the
Option pursuant to Section 3, whichever is earlier. For purposes of this
Agreement, “Disability” shall mean the Grantee’s becoming disabled within the
meaning of Section 22(e)(3) of the Code, or as otherwise determined by the
Committee in its discretion. The Committee may require such proof of Disability
as the Committee in its sole and absolute discretion deems appropriate and the
Committee’s determination as to whether the Grantee has incurred a Disability
shall be final and binding on all parties concerned.

 

(d)  Extension of Exercise Period. Notwithstanding any provisions of paragraphs
(a), (b) or (c) of this Section to the contrary, if exercise of the Option
following termination of service during the time period set forth in the
applicable paragraph or sale during such period of the Shares acquired on
exercise would violate any of the provisions of the federal securities laws (or
any Company policy related thereto), the time period to exercise the Option
shall be extended until the later of (i) forty-five (45) days after the date
that the exercise of the Option or sale of the Shares acquired on exercise would
not be a violation of the federal securities laws (or a related Company policy),
or (ii) the end of the time period set forth in the applicable paragraph.

 

2

--------------------------------------------------------------------------------


 

7. Change in Control; Corporate Transaction.

 

(a)  Effect of Change in Control on Option. In the event of a Change in Control,
the Surviving Corporation or the Parent Corporation, if applicable, may assume,
continue or substitute for the Option on substantially the same terms and
conditions (which may include the right to acquire the same consideration paid
to the stockholders of the Company pursuant to the Change in Control). In the
event of a Change in Control, to the extent the Surviving Corporation or the
Parent Corporation, if applicable, does not assume, continue or substitute for
the Option on substantially the same terms and conditions (which may include
settlement in the common stock of the Surviving Corporation or the Parent
Corporation), the Option shall (i) become fully vested and exercisable
immediately prior to the Change in Control if the Grantee is then a Director or,
if applicable, an Employee, and (ii) terminate on the date of the Change in
Control. In the event of a Change in Control, to the extent the Surviving
Corporation or the Parent Corporation, if applicable, assumes or substitutes for
the Option on substantially the same terms and conditions (which may include
providing for settlement in the common stock of the Surviving Corporation or the
Parent Corporation), if within 24 months following the date of the Change in
Control the Grantee ceases to be a Director for any reason, the Option shall
become fully vested and exercisable, and may be exercised by the Grantee at any
time until the first anniversary of the date the Grantee ceases to be a Director
or the end of the term of the Option pursuant to Section 3, whichever is
earlier. For purposes of this paragraph (a) if the Company is the Surviving
Corporation or the Parent Corporation, if applicable, it shall be deemed to have
assumed the Option unless it takes explicit action to the contrary.

 

Notwithstanding the foregoing, if on the date of the Change in Control the Fair
Market Value of one Share is less than the Exercise Price, then the Option shall
terminate as of the date of the Change in Control, except as otherwise
determined by the Committee.

 

(b)  Effect of Corporate Transaction on Option. In the event of a Corporate
Transaction that is not a Change in Control, any surviving corporation or
acquiring corporation (or the surviving or acquiring corporation’s parent
company) may assume, continue or substitute for the Option on substantially the
same terms and conditions (which may include the right to acquire the same
consideration paid to the stockholders of the Company pursuant to the Corporate
Transaction). In the event of a Corporate Transaction that is not a Change in
Control, then notwithstanding Section 11 of the Plan and paragraph (a) of this
Section, to the extent that the surviving corporation or acquiring corporation
(or its parent company) does not assume, continue or substitute for the Option
on substantially the same terms and conditions (which may include the right to
acquire the same consideration paid to the stockholders of the Company pursuant
to the Corporate Transaction), then the Option shall (i) become fully vested and
exercisable immediately prior to the Corporate Transaction if the Grantee is
then an Employee or, if applicable, a Director, and (ii) terminate on the date
of the Corporate Transaction.

 

For purposes of this Agreement, “Corporate Transaction” means (i) the
consummation of a merger, consolidation or similar transaction following which
the Company is not the surviving corporation; or (ii) the consummation of a
merger, consolidation or similar transaction following which the Company is the
surviving corporation but the Shares outstanding immediately preceding the
merger, consolidation or similar transaction are converted or exchanged by
virtue

 

3

--------------------------------------------------------------------------------


 

of the merger, consolidation or similar transaction into other property, whether
in the form of securities, cash or otherwise. Notwithstanding the foregoing, a
“Corporate Transaction” shall not include a transaction that is effected
exclusively for the purpose of changing the domicile of the Company.

 

(c)  Other Agreement or Plan. The provisions of this Section (including the
definition of Cause), shall be superseded by the specific provisions, if any, of
a written service agreement between the Grantee and the Company, or change in
control severance agreement or plan covering the Grantee, to the extent such a
provision in such other agreement or plan provides a greater benefit to the
Grantee.

 

8. Miscellaneous.

 

(a)  No Rights of Stockholder. The Grantee shall not have any of the rights of a
stockholder with respect to the Shares subject to this Option until such Shares
have been issued upon the due exercise of the Option.

 

(b)  Nontransferability of Option. Except to the extent and under such terms and
conditions as determined by the Committee, the Option shall be nontransferable
otherwise than by will or the laws of descent and distribution, and during the
lifetime of the Grantee, the Option may be exercised only by the Grantee or,
during the period the Grantee is under a legal disability, by the Grantee’s
guardian or legal representative. Notwithstanding the foregoing, the Grantee
may, by delivering written notice to the Company, in a form provided by or
otherwise satisfactory to the Company, designate a third party who, in the event
of the Grantee’s death, shall thereafter be entitled to exercise the Option.

 

(c)  Severability. If any provision of this Agreement shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (i) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (ii) not affect any other
provision of this Agreement or part thereof, each of which shall remain in full
force and effect.

 

(d)  Governing Law. This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of Delaware, other than its conflict of
laws principles.

 

(e)  Headings. The headings in this Agreement are for reference purposes only
and shall not affect the meaning or interpretation of this Agreement.

 

(f)  Notices. All notices required or permitted under this Agreement shall be in
writing and shall be sufficiently made or given if hand delivered or mailed by
registered or certified mail, postage prepaid. Notice by mail shall be deemed
delivered on the date on which it is postmarked.

 

4

--------------------------------------------------------------------------------


 

Notices to the Company should be addressed to:

 

Arena Pharmaceuticals, Inc.

6150 Nancy Ridge Drive

San Diego, California 92121

Attention:  Chief Financial Officer

 

With a copy to:  General Counsel

 

Notice to the Grantee should be addressed to the Grantee at the Grantee’s
address as it appears on the Company’s records.

 

The Company or the Grantee may by writing to the other party, designate a
different address for notices.

 

If the receiving party consents in advance, notice may be transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties. Such notices shall be deemed delivered when
received.

 

(g)  Agreement Not a Contract.  This Agreement (and the grant of the Option) is
not a service contract, and nothing in the Option shall be deemed to create in
any way whatsoever any obligation on Grantee’s part to continue as a Director,
or of the Company to continue Grantee’s service as a Director.

 

(h)  Entire Agreement; Modification. This Agreement and the Plan contain the
entire agreement between the parties with respect to the subject matter
contained herein and may not be modified, except as provided in the Plan or in a
written document signed by each of the parties hereto, and may be rescinded only
by a written agreement signed by both parties.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Grant
Date.

 

 

ARENA PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Grantee

 

 

5

--------------------------------------------------------------------------------